DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 06 September 2022.  Claims 54-82 are currently under consideration.  The Office acknowledges the amendments to claims 58-60, as well as the cancellation of claims 30-38, 40-46, and 48-53, and the addition of new claims 61-82.

Claim Objections
Claims 74 and 76 are objected to because of the following informalities:
In claim 74, line 2: “witched” should apparently read --switched--.
In claim 76, line 6: “component in” should apparently read --component is in-- (or something similar).
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 47 is presently listed both as withdrawn and as canceled.  For sake of compact prosecution, claim 47 is taken herein to have been mistakenly listed as canceled, and thus only claims 48-53 have been canceled.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 70 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitation "the first gain setting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This claim has been taken herein to depend upon claim 67, which does recite a first gain setting.
Claim 79 recites the limitation “automatically initiating a feedback algorithm.”  It is not clear if this is intended to be the same feedback algorithm as recited in claim 71 or to be a separate feedback algorithm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54-59, 61-64, 67-69, 71, 72, and 75-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (U.S. Pub. No. 2015/0230036 A1; hereinafter known as “Pedersen”).
Regarding claim 54, Pedersen discloses a method, comprising: initializing a hearing prosthesis ([0063]; [0217]; [0293]; [0302]; [0312]; e.g., powering on the prosthesis or placing the prosthesis in/on a user’s ear); and after initializing the hearing prosthesis, automatically determining if the hearing prosthesis is in a desired position ([0051]; [0056]; [0061]; [0077]; [0174]-[0176]; [0216]-[0217]; [0302]-[0305]; [0313]-[0317]; e.g., determining if the prosthesis is in an optimal or reference position or simply located on the ear).
Regarding claim 55, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position is executed to reduce a likelihood of feedback ([0063]-[0065]; [0214]; minimize the risk of feedback; maintain good feedback performance).
Regarding claim 56, Pedersen discloses that the hearing prosthesis is a bone conduction device ([0019]-[0020]; [0023]; [0215]; the hearing prosthesis may be a device that transfers mechanical vibrations through the bone structure of the user’s head, as distinguished from the middle ear; a unit attached to a fixture implanted into the skull bone; a vibrator that transmits an acoustic signal transcutaneously or percutaneously to the skull bone; a bone conduction hearing aid device).
Regarding claim 57, Pedersen discloses that the hearing prosthesis is a conventional hearing aid with a component configured to be located in an ear canal of a recipient of the conventional hearing aid, the component including a speaker of a hearing aid ([0019]-[0020]; [0026]; [0215]; loudspeaker within the ear canal; air conduction).
Regarding claim 58, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position results in a determination that the hearing prosthesis is in a desired position, and after determining that the hearing prosthesis is in a desired position, automatically increasing an amplitude of the device to a normal operating level ([0302]; [0313]; e.g., after determining that the prosthesis is worn on the ear, its desired position, the prosthesis is fully powered up with full gain).
Regarding claim 59, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position results in a determination that the hearing prosthesis is in a desired position, and after determining that the hearing prosthesis is in a desired position, setting an operational gain of the hearing prosthesis ([0302]; [0313]; e.g., after determining that the prosthesis is worn on the ear, its desired position, the prosthesis is fully powered up with full gain).
Regarding claim 61, Pedersen discloses automatically determining that the hearing prosthesis is in a desired position ([0051]; [0056]; [0061]; [0077]; [0174]-[0176]; [0216]-[0217]; [0302]-[0305]; [0313]-[0317]; e.g., determining that the prosthesis is in an optimal or reference position or simply located on the ear).
Regarding claim 62, Pedersen discloses automatically determining that the hearing prosthesis is not in a desired position ([0307]-[0309]; e.g., determining that the prosthesis is taken off and put on a table).
Regarding claim 63, Pedersen discloses that the action of determining if the hearing prosthesis is in a desired position is executed with the hearing prosthesis at a volume setting ([0051]-[0056]; [0293]; this determination is made after the prosthesis is on, with the gain turned on, thus it has a volume setting).
Regarding claim 64, Pedersen discloses that the action of determining if the hearing prosthesis is in a desired position results in a determination that the hearing prosthesis is not in a desired position, and after determining that the hearing prosthesis is not in a desired position, readjusting the hearing prosthesis ([0193]-[0199]).
Regarding claim 67, Pedersen discloses that the action of determining if the hearing prosthesis is in a desired position is executed with the hearing prosthesis at a first gain setting ([0051]-[0056]; [0293]; this determination is made after the prosthesis is on, with the gain turned on, thus it has a gain setting).
Regarding claim 68, Pedersen discloses that the hearing prosthesis is an acoustic hearing aid ([0019]-[0026]).
Regarding claim 69, Pedersen discloses that the acoustic hearing aid includes a component configured to be located in an ear canal of a recipient of the acoustic hearing aid, the component including a speaker of a hearing aid, the component needing to be in the ear canal for the hearing prosthesis to be in the desired position ([0020]; [0026]; [0142]; [0192]; [0213]; loudspeaker in the ear canal; desired position is the reference position where the hearing aid is correctly mounted).
Regarding claim 71, Pedersen discloses after determining if the hearing prosthesis is in a desired position, adjusting a feedback algorithm of the hearing prosthesis ([0058]-[0060]; [0210]).
Regarding claim 72, Pedersen discloses after determining if the hearing prosthesis is in a desired position, adjusting a feedback algorithm of the hearing prosthesis to employ an operational adaptation speed, which speed is different than which was the case between the action of determining and the action of adjusting ([0058]-[0060]; [0210]; adjusting the adaptation speed, thus it is different).
Regarding claim 75, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position corresponds to determining that a component of the hearing prosthesis is in an ear canal of a recipient of the hearing prosthesis ([0020]; [0026]; [0142]; [0192]; [0213]; in-canal device; loudspeaker in the ear canal; desired position is the reference position where the hearing aid is correctly mounted).
Regarding claim 76, Pedersen discloses that the hearing prosthesis is an acoustic hearing aid with a component configured to be located in an ear canal of a recipient of the acoustic hearing aid, the component including a speaker of a hearing aid, the component needing to be in the ear canal for the hearing prosthesis to be in the desired position, and the desired position is a position where the component is in an ear canal of the recipient ([0020]; [0026]; [0142]; [0192]; [0213]; loudspeaker in the ear canal; desired position is the reference position where the hearing aid is correctly mounted).
Regarding claim 77, Pedersen discloses, after determining if the hearing prosthesis is in a desired position, automatically executing a process that includes increasing gain of the hearing prosthesis ([0302]; [0306]; [0313]).
Regarding claim 78, Pedersen discloses, after determining if the hearing prosthesis is in a desired position, automatically executing a process that includes setting a gain setting of the hearing prosthesis and the gain setting of the hearing prosthesis is different during the executed process than prior to the executed process ([0218]; modify maximum gain).
Regarding claim 79, Pedersen discloses, after determining if the hearing prosthesis is in a desired position, automatically initiating a feedback algorithm of the hearing prosthesis ([0058]-[0060]; [0210]).
Regarding claim 80, Pedersen discloses, after determining if the hearing prosthesis is in a desired position, automatically executing a process that would be a problem if the prosthesis is not in the desired position ([0292]; [0302]; [0313]; e.g., if the prosthesis is not being worn and is thus not in the desired position, powering up fully would be a problem due to wasted battery).
Regarding claim 81, Pedersen discloses after determining if the hearing prosthesis is in a desired position, automatically executing a process that one or more of produces improved results, makes better determination, or provides better outcomes ([0051]-[0056]; [0193]-[0199]; better results or outcomes).
Regarding claim 82, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position results in a determination that the hearing prosthesis is in a desired position ([0051]; [0056]; [0061]; [0077]; [0174]-[0176]; [0216]-[0217]; [0302]-[0305]; [0313]-[0317]; e.g., determining that the prosthesis is in an optimal or reference position or simply located on the ear) and, after determining if the hearing prosthesis is in a desired position, automatically increasing a gain of an output of the hearing prosthesis ([0302]; [0306]; [0313]).

Claims 54 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al. (U.S. Pub. No. 2016/0057547 A1; hereinafter known as “Burger”).
Regarding claim 54, Burger discloses a method, comprising: initializing a hearing prosthesis ([0020]; [0025]; e.g., start-up/power-up); and after initializing the hearing prosthesis, automatically determining if the hearing prosthesis is in a desired position ([0016]; [0025]; [0036]; determining whether it is positioned at its intended location).
Regarding claim 73, Burger discloses that the action of determining if the hearing prosthesis is in a desired position is executed without reliance on an accelerometer or a gyroscope or a magnetic field ([0030]; [0036]-[0037]; e.g., proximity sensor, temperature sensor, light sensor, etc.).

Allowable Subject Matter
Claims 60, 65, 66, and 74 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 70 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 60 was addressed in the previous Office action; again, none of the prior art of record teaches or reasonably suggests adjusting a feedback algorithm to employ a lower operational adaptation speed than which was the case between determining if the hearing prosthesis is in the desired position and adjusting the algorithm.  Regarding claims 65, 66, and 70 (again, claim 70 is taken to depend upon claim 67), none of the prior art of record teaches or reasonably suggests using the hearing prosthesis at a second, higher volume/gain setting that meets needs of the recipient after the action of determining if the hearing prosthesis is in a desired position.  Regarding claim 74, none of the prior art of record teaches or reasonably suggests determining, after the hearing prosthesis is switched on, determining that an earpiece of an acoustic hearing aid is in a desired position when a feedback loop relating to the earpiece is substantially stable.

Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive in light of the amendments.  The objection has been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.  Applicant argues that Pedersen only discloses determining that the hearing aid is being worn, not that it is the desired position.  Applicant argues that such a position may not be the desired position because there is another position that is better.  The examiner disagrees with the argument that Pedersen fails to teach such determining.  Firstly, Pedersen specifically teaches comparing a present location with a reference location, wherein the reference location is determined during a fitting process when the hearing prosthesis is correctly mounted.  This is clearly a desired position.  Further, Pedersen also teaches determining whether the prosthesis is at an optimal position (and moving it to the optimal position if it is not there), corresponding with Applicant’s arguments about a “better” position.  Finally, merely wearing the prosthesis at all may also reasonably be characterized as a desired position, relative to having the prosthesis sitting on a table.  The present application by no means limits “a desired position” to a single, exact position.  The specification as-filed never uses the term “desired position”; instead, it uses the term “operational position,” and described that an operational position may be on the recipient’s head or within the recipient’s ear.  This is precisely what is taught by Pedersen.
Applicant argues with respect to claim 55 that adjusting for feedback purposes does not necessarily mean that the adjustment reduces feedback.  However, Pedersen specifically teaches minimizing the risk of feedback and maintaining good feedback performance, not merely adjusting.  Applicant also argues that powering up to full gain is not setting an operational gain.  The examiner disagrees.  Whatever gain the prosthesis is powered up to is the gain that the prosthesis is now set to and is now operating at (thus, operational).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791